Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
2.	The gelled or partially cured resin mixture of Claim 1 is indeed a gelled or partially cured polycarbosiloxane resin obtainable from a reaction mixture containing a Si-C=C functional polyorganosiloxane and a Si-H functional polyorganosiloxane, where the Si-C=C and the Si-H are reacted in one-to-one molar ratio under hydrosilylation conditions. The value of x + y would correspond to the total amount of Si-C=C in the reaction mixture, while that of x is thus the degree of conversion of the Si-C=C to -CH2-CH2-Si-. The value of (x + z)/(x + y) would correspond to the molar ratio of Si-H to Si-C=C in the reaction mixture. Notably, the value of (x + z)/(x + y) would essentially be x + z because x + y = 1 (i.e., in the claim, x + y is normalized to 1). In summary, the gelled or partially cured resin of Claim 1 is obtainable form a hydrosilylation curable composition (i.e., reaction mixture) comprising a Si-C=C functional polyorganosiloxane and a Si-H functional polyorganosiloxane, where in the composition, the Si-H/Si-C=C molar ratio of from 1 to about 1.5; and the degree of conversion of Si-C=C is about 10% to about 90%. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 4-8, 10-16 and 18-19 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Yamazaki (US 2015 0183960).
	For Claims 1 and 4-7, Yamazaki discloses a gelled/partially cured resin by the hydrosilylation a composition comprising an alkenyl functional (e.g., Si-C=C) polyorganosiloxane and a Si-H functional polyorganosiloxane in the presence of a Pt-based hydrosilylation catalyst and a reaction control agent (i.e., inhibitor). The degree of conversion is from 70 to 95%. The Si-H/Si-C=C molar ratio of from 0.5 to 2.5. ([0006] and [0026]) The molar ratio of Si-H to Si-C=C and the degree of conversion are further exemplified as 1.15 and 87%, respectively. (Practical Example 1) Since in Practical Example 1, the Si-H is stoichiometrically excess with respect to Si-C=C, the Si-C=C functional polyorganosiloxane is indeed the “limiting reagent”. As such, the forgoing degree of conversion is based on the Si-C=C functional groups. In light of the discussion set forth in paragraph 2 above, the resin obtained in Practical Example 1 would thus have an “x” value, an “x + y” value and an “x + z” value of 0.87, 1 and 1.15, respectively. For Claim 8, the amount of the inhibitor is described at [0044], and further exemplified as 5.0 ppm (0.0005%) at [0068]. For Claims 10-14, since Yamazaki’s resin reads on the presently claimed one, both would have similar shelf stability. For Claim 15, it is noted that the 3D surface conformality and/or stretchability primarily depend(s) on the constituents of the composition and the degree of conversion. Since Yamazaki’s resin reads on the presently claimed on, it would possess similar 3D surface conformality and/or stretchability. For Claims 16 and 18-19, the resin is subjected to a molding (i.e., mechanical) process to be further cured into a polymeric article at a temperature of 100oC. ([0057])

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being obvious over Yamazaki.
	For Claims 2-3, Yamazaki discloses a gelled/partially cured resin, supra, which is incorporated herein by reference. In a broader embodiment, Yamazaki teaches a Si-H/Si-C=C molar ratio of from 0.5 to 2.5 and a degree of convention of from 70 to 95%, which encompass the corresponding ranges as presently claimed. A prima facie case of obviousness exits. In re Harris, 74 USPQ2d 1951 (Fed. Cir. 2005)(Where the “claimed ranges are completely encompassed by the prior art, the conclusion [that the claims are prima facie obvious] is even more compelling than in cases of mere overlap.”)(citation omitted) ([0006]) In Practical Example 2, the Si-H/Si-C=C is 0.96 that is very close to 1.0. In other words, the Si-H groups and Si-C=C groups are used in about stoichiometrically equal amounts. To this end, the degree of conversion of 76% (i.e., about 0.7 when in fully cured case, x value is normalized to 1) can also be considered as based on Si-C=C functional groups, even though Si-H functional polyorganosiloxane is technically a “limiting reagent”. This would render the foregoing obviousness even mor compelling. For Claim 17, the resin is subjected to a molding (i.e., mechanical) process to be further cured into a polymeric article at a temperature of 100oC. Yamazaki is silent on the presently claimed temperature. However, the temperature would affect the curing time. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to cure the resin at whatever temperature through routine experimentation in order to achieve a desired curing time. Especially, Applicant does not show the criticality of such a temperature. 
	
7.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Yamazaki in view of Kondou (US 5 527 837).
	Yamazaki discloses a gelled/partially cured resin, supra, which is incorporated herein by reference. Yamazaki is silent on the presently claimed hydroperoxide compound. However, Yamazaki discloses the use of 1-ethynyl-1-cyclohexanol as an inhibitor. ([0068]) Further, Kondou teaches, as inhibitors, the equivalence and interchangeability between ethynyl cyclohexanol and hydroperoxide. (col. 5, lines 10-2) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ Kondou’s hydroperoxide inhibitor in Yamazaki’s composition with expected success.

8.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Yamazaki does not teach or fairly suggest the presently claimed process of attaching two portions of the gelled or partially cured resin.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 26, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765